Order, Supreme Court, New York County (Carol E. Huff, J.), entered October 24, 1990, which granted plaintiffs’ motion to vacate defendant’s notice for discovery and inspection, conditioned (1) upon plaintiffs producing a person with knowledge to appear for deposition, and (2) sharing the costs of transcripts of said deposition, unanimously modified to the extent of deleting the requirement that cost of the transcripts be borne equally by the parties, and otherwise affirmed, without costs.
Plaintiffs, real estate financiers, seek damages of $6.9 million from defendant, a credit investigation agency, based upon an allegation that defendant negligently omitted certain information from a credit report prepared at plaintiffs’ request. Defendant served a notice for discovery and inspection setting forth nineteen separate requests for documents. Plaintiffs moved to vacate the notice for failure to meet the specificity requirement of CPLR 3120 (a). The court granted the motion on the aforementioned conditions.
CPLR 3120 (a) (1) (i) provides that notice to inspect be "specified with reasonable particularity”. A notice is improper where, as here, it "has stated broad categories of subject *422matters and asked for any documents relating to those subject matters without further specification” (Miller v Columbia Records, 70 AD2d 517, 518, Iv dismissed 48 NY2d 629), even if some of the documents produced would be relevant (Editel, N. Y. v Liberty Studios, 162 AD2d 345, 346; see also, Rios v Donovan, 21 AD2d 409).
Nor was the court in error in requiring defendant to proceed with depositions in order to properly identify documents before service of another CPLR 3120 notice (Craig v New York Tel. Co., 123 AD2d 580; Rios v Donovan, supra).
However, the court erred in requiring the parties to share the costs of the deposition transcripts. We find no basis for imposing such costs on plaintiffs. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Smith, JJ.